DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttiker.
	There is disclosed in Buttiker a device for preparing hot beverages with a flow control system, the device comprising: a water source 20; a brewing unit 30 including a brewing chamber 36 to hold brewing material and an inlet line 31 for receiving brewing water into the brewing chamber; a heating device 24 for heating the water supplied to the brewing chamber; a pump 23 configured to pump the water from the source to the brewing chamber; and a control device 50 to activate and deactivate the functional components for preparing the selected beverage; wherein the control device .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttiker in view of Te Velde.
	In regards to claim 2, Te Velde discloses different rates of flow in the range of 0.5 ml/s up to 8 ml/s (para. 0070).
	It would have been obvious to one skilled in the art to modify the device of Buttiker with the teachings of Te Velde, in order to provide flow rates indicative of a preferred user beverage taste.
	In regards to claims 3 and 7-10, Te Velde discloses adjustment of flow rates depending on a taste profile and/or grinding fineness (mass) (para. 0071, 0086, 0092, 0097 and clm 2 for examples).

	In regards to claim 5, Te Velde discloses the use of a grinder 110 in combination with dispensing means for supplying coffee to the brewing chamber.
	It would have been obvious to one skilled in the art to provide the device of Buttiker with the grinder disclosed in Te Velde, in order to prevent the need of buying ground coffee beans.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Ceotto et al., Kwiatkowski et al. and Mandralis et al. are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761